221 F.2d 524
95 U.S.App.D.C. 250
John W. WALSH and Irene R. Walsh, Appellants,v.R. W. CARTIN, Appellee.
No. 12163.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 19, 1954.Decided Dec. 9, 1954.

Mr. Edward Gallagher, Washington, D.C., for appellants.
Mr. Mark P. Friedlander, Washington, D.C., for appellants.
Before EDGERTON, PRETTYMAN, and BAZELON, Circuit Judges.
PER CURIAM.


1
This is an appeal from a District Court judgment in favor of appellee, a subcontractor, in his suit to enforce a mechanic's lien.  Appellants' contentions of error are not supported by the record.  The judgment is therefore


2
Affirmed.